El Juez Asociado Seítoe SetdeR
emitió la opinión del tribunal.
Oímos este caso en nna moción para desestimar la apelación por frívola. “En nna moción de frivolidad pnedo entrarse en el estudio y consideración de los errores señalados y en el fondo del asunto ... a fin de no dilatar innecesaria-mente la obra reparadora de la justicia.” Matos v. Sucn. Gómez de Agüero, 43 D.P.R. 930, 934.
La demandante es una niña de diez años- de edad. Fué mordida en el muslo derecho cerca de la ingle por un perro propiedad del demandado. La herida se infectó, y ella fué hospitalizada por diez o doce días, durante los cuales los teji-dos infectados fueron cortados en una operación. Esto dejó una cicatriz que limita hasta cierto punto el movimiento de su pierna. El perito de la demandante admitió que una simple operación restablecería una completa libertad de movi-miento. El perito del demandado declaró que la operación no era necesaria excepto por razones de estética. La corte de distrito resolvió que la demandante “no ha quedado sus-tancialmente afectada por la herida.”
La corte de distrito dictó sentencia a favor de la deman-dante por seiscientos dólares. El único error señalado en apelación es que la cantidad concedida fué excesiva. El de-landado llama nuestra atención hacia cuatro casos. En Ferrer v. Rivera, 56 D.P.R. 504, un niño fué mordido dos veces por un perro. No resultó incapacidad alguna, y esta corte le concedió cien dólares. El caso de Torres v. Dávila, 47 D.P.R. 315, envolvía hechos similares. El niño recibió dos-cientos cincuenta dólares. En Osorio v. Taboada, 52 D.P.R. 806, un perro mordió a una mujer y a su hija. La primera fué mordida en la espinilla de su pierna derecha. La niña fué mordida cinco veces, en el brazo, en la mano, en el abdomen y en el pecho. La corte fijó como daños cien dólares *416para la madre y trescientos dólares para la niña. En Gigante v. Alvarez, 48 D.P.R. 498, una niña recibió una herida proveniente de una mordida de perro en la región glútea iz-quierda y obtuvo como daños trescientos cincuenta dólares. Aparentemente en ninguno de estos casos los demandantes fueron operados. El demandado no cita el caso de De Jesús v. Arzuaga, 53 D.P.R. 522, el cual, como el presente, fué oído en una moción para desestimar la apelación por frívola. En aquel caso la demandante fué asustada por el ladrido de un perro detrás de una verja de hierro y aparentemente temía ser atacada. Esto causó que ella se cayera y se rompiera un brazo. Esta corte, encontrando que los setecientos dólares concedidos en la córte de distrito como daños no eran excesi-vos, desestimó la apelación por frívola.
No sería provechoso que nos aventuráramos en una comparación detallada de los hechos en el presente caso con los de los anteriores. Como lo expresó esta corte por medio del Juez Asociado Sr. Travieso en Sánchez v. Sucn. J. Serrallés, 53 D.P.R. 80, 84, “ ... la cantidad que como daños se concede a un reclamante depende de tantas y tan variadas circunstancias, que no puede considerarse un caso específico como precedente que estemos obligados a seguir para resolver otros casos . . . Nos limitamos a declarar que hemos examinado la transcripción de evidencia y nada hemos en-contrado que nos justifique a resolver que los daños conce^ didos fueron excesivos.
La contención del apelante de que la corte inferior no tomó en consideración su modesta situación económica no tiene mérito. “La determinación de la suma [de la compen-sación], como cuestión legal, nunca depende de la capacidad de la demandada para pagar dicha suma . . .”. Flores v. Surcs. de Pérez Hermanos, 29 D.P.R. 1046, 1048.

La moción para que se desestime la apelación por frívola será concedida.